*427ORDER REVERSING REFEREE’S ORDER OF DECEMBER 13, 1972.
WESTOVER, District Judge.
Upon the Petition of Irving I. Bass, Trustee in Bankruptcy, for Review of Referee’s Order of December 13, 1972, a hearing was held on May 9, 1973, at 2:00 p. m., before the Honorable Harry C. Westover, Senior District Court Judge, in his Courtroom, Room 231, United States Court House, Temple and Spring Streets, Los Angeles, California; at which time there appeared the Trustee through his attorneys, Robert A. Greenfield, a member of Quittner, Stutman, Treister & Glatt, Professional Corporation; the Court having considered the matters raised in the Petition for Review and in the Memoranda of Points and Authorities ; the Court having heard the arguments of counsel present; it appearing that on April 26, 1972, the Trustee instituted two actions in the Bankruptcy Court to recover pre-bankruptcy accounts receivable from Applied Sciences and Impala, Inc.; that each of the respondents was personally served with a copy of the Application and Order to Show Cause thereon; that neither of the respondents appeared at any of the hearings before the Referee in Bankruptcy and specifically did not comply with the Bankruptcy Court’s Order to Show Cause and Local Rule 203 of this Court, both of which required an answer, objection, or other responsive pleading to be filed at least two days prior to the date set for the hearing on the Order to Show Cause; it further appearing that the Referee in Bankruptcy erred in sua sponte dismissing the applications and refusing to enter a default judgment on the grounds that the respondents had not appeared and expressly consented to the jurisdiction of the Bankruptcy Court; it further appearing that pursuant to Section 2, sub. a(7) of the Bankruptcy Act the respondents, by failing to appear and comply with the Bankruptcy Court’s Order to Show Cause and Local Rule 203 of this Court, are deemed to have consented to the jurisdiction of the Bankruptcy Court; and good cause appearing therefor, it is
Ordered, that the Referee’s Order of December 13, 1972, dismissing without prejudice the Trustee’s Application as against the respondents is hereby reversed ; and it is further
Ordered, that the Referee in Bankruptcy is hereby directed to enter judgment by default as against the respondents, Applied Sciences and Impala, Inc.